—Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered October 19, 1992, which, inter alia, granted defendant’s motion for summary judgment dismissing plaintiff's complaint, unanimously affirmed, with costs.
In addition to the normal exculpatory clauses, the contract between defendant and plaintiffs insured contained a waiver of subrogation clause pursuant to which plaintiff’s insured released and discharged defendant, on behalf of itself and all those claiming under it, from all hazards covered by insurance, and it was further expressly agreed that no insurance company would have a right of subrogation against the defendant. Such clauses have been held to bar claims by insurers in other instances (see, Federal Ins. Co. v Zwicker Elec. Co., 144 AD2d 632; Trump-Equitable Fifth Ave. Co. v H.R.H. Constr. Corp., 106 AD2d 242, affd 66 NY2d 779), and we see no reason to depart from those holdings in this case. Concur—Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.